Exhibit 10.20


                            
SANDERSON FARMS, INC.


PERFORMANCE SHARE AGREEMENT
                    
This PERFORMANCE SHARE AGREEMENT (this "Agreement"), made and entered into as of
the 1st day of November, 2018 (the "Grant Date"), by and between ____________
(the "Participant") and Sanderson Farms, Inc. (together with its subsidiaries
and affiliates, the "Company"), sets forth the terms and conditions of a
Performance Share Award issued pursuant to the Sanderson Farms, Inc. and
Affiliates Stock Incentive Plan, as amended and restated on February 11, 2016
(the "Plan") and this Agreement. Any capitalized term used but not defined
herein shall have the meaning ascribed to such term in the Plan.


1.     Grant and Issuance of Performance Shares; Definition of Restricted
Period.
    
(a)     As a reward for past service and in consideration of and as an incentive
to the Participant’s performance of future services on behalf of the Company,
and for no additional consideration, the Company hereby grants to the
Participant, as of the Grant Date, the right to receive at the end of the
Restricted Period (hereinafter defined) that certain number of shares of the
Company’s common stock, par value $1.00 per share (the "Performance Shares"),
determined in accordance with Section 2 below, subject to the further terms and
conditions set forth herein and in the Plan. The right to receive Performance
Shares is subject to forfeiture as provided herein and may not be sold,
exchanged, transferred, pledged, hypothecated or otherwise disposed of by the
Participant, other than by will or by the laws of descent and distribution of
the state in which the Participant resides on the date of Participant’s death.
The “Performance Period” means the two (2) fiscal years of the Company
commencing November 1, 2018. The “Restricted Period” means the three (3) fiscal
years of the Company commencing November 1, 2018.


(b)     Except as otherwise provided in this Agreement or the Plan, the right to
receive Performance Shares shall vest and no longer be subject to forfeiture or
any transfer restrictions hereunder at the end of the Restricted Period, so long
as the Participant has remained continuously employed by the Company from the
Grant Date through such date.


(c)     In the event of (i) the Participant's termination of employment with the
Company by reason of death or Disability, (ii) Participant’s termination of
employment with the Company after Participant’s attainment of eligibility for
retirement (as determined by the Board from time to time) by reason of
retirement, or (iii) a Change of Control prior to the end of the Restricted
Period, the Participant shall be entitled to receive, at the end of the
Restricted Period, a pro rata portion of the number of Performance Shares to
which Participant otherwise would have been entitled, determined in accordance
with the ratio that the number of months the Participant was employed with the
Company during the Performance Period bears to the total number of months in the
Performance Period. If the Participant’s employment with the Company is
terminated for any other reason, voluntarily or involuntarily, prior to the
expiration of the Restricted Period, then the right to receive Performance
Shares at the end of the Restricted Period shall immediately be forfeited.




1



--------------------------------------------------------------------------------

Exhibit 10.20


(d)     If the Board determines in good faith that the Participant has engaged
in any Detrimental Activity during the period that the Participant is employed
by the Company or during the two (2) year period following the Participant’s
voluntary termination of employment or Participant’s termination by the Company
for Cause, then as of the date of the Board’s determination, the Participant’s
right to receive Performance Shares shall be forfeited or, if the Performance
Shares have already been issued, the Participant shall repay to the Company the
fair market value of the Performance Shares as of their issue date.
          
2.     Issuance of Performance Shares.


(a)     The Participant’s Performance Share Award is a function of Participant’s
“Target ROE Award” and Participant’s “Target ROS Award,” calculated as set forth
below. The Participant’s Target ROE Award is _____ Shares. The Participant’s
Target ROS Award is ____ Shares.


(b)     At the end of the Performance Period, the Board (or its permitted
delegate) will calculate the Company’s Return on Equity for each of its fiscal
years during the Performance Period and divide the sum by that number of years
(the “Average ROE”). “Return on Equity” means (i) the Company’s net after-tax
income for the fiscal year in question, divided by (ii) the average of the
shareholders’ equity as of the end of the preceding fiscal year and the
shareholders’ equity as of the end of the fiscal year in question, in each case
as shown in the Company’s audited financial statements (provided that if there
is any change in accounting standards used by the Company after the Grant Date,
Return on Equity will be calculated without regard to such change). The
Participant’s “Threshold ROE” is 8.1 percent; Participant’s “Target ROE” is 15.7
percent; and Participant’s “Maximum ROE” is 24.1 percent. If, at the end of the
Performance Period, the Company’s Average ROE is equal to the Threshold ROE, the
Participant will be entitled to receive fifty percent (50%) of the Target ROE
Award; if the Company’s Average ROE is equal to the Target ROE, the Participant
will be entitled to receive one hundred percent (100%) of the Target ROE Award;
and if the Company’s Average ROE is equal to or greater than the Maximum ROE,
the Participant will be entitled to receive two hundred percent (200%) of the
Target ROE Award. If the Company’s Average ROE is otherwise between the
Threshold ROE and the Maximum ROE, the number of Performance Shares that the
Participant is entitled to receive will be calculated using a straight-line
interpolation. If the Company’s Average ROE is less than the Threshold ROE, the
Participant will not be entitled to receive any Shares as part of Participant’s
Target ROE Award. In no event will the Participant be entitled to receive
pursuant to this Agreement more than two hundred percent (200%) of the Target
ROE Award.


(c)     Likewise, at the end of the Performance Period, the Board (or its
permitted delegate) will calculate the Company’s Return on Sales for each of its
fiscal years during the Performance Period and divide the sum by that number of
years (the “Average ROS”). “Return on Sales” means the Company’s net after-tax
income for the fiscal year in question divided by its net sales for such fiscal
year, in each case as shown in the Company’s audited financial statements
(provided that if there is any change in accounting standards used by the
Company after the Grant Date, Return on Sales will be calculated without regard
to such change). The Participant’s “Threshold ROS” is 1.9 percent; Participant’s
“Target ROS” is 4.3 percent; and Participant’s “Maximum ROS” is 7.1 percent. If,
at the end of the Performance Period, the Company’s Average ROS is equal to the
Threshold


2



--------------------------------------------------------------------------------

Exhibit 10.20


ROS, the Participant will be entitled to receive fifty percent (50%) of the
Target ROS Award; if the Company’s Average ROS is equal to the Target ROS, the
Participant will be entitled to receive one hundred percent (100%) of the Target
ROS Award; and if the Company’s Average ROS is equal to or greater than the
Maximum ROS, the Participant will be entitled to receive two hundred percent
(200%) of the Target ROS Award. If the Company’s Average ROS is otherwise
between the Threshold ROS and the Maximum ROS, the number of Performance Shares
that the Participant is entitled to receive will be calculated using a
straight-line interpolation. If the Company’s Average ROS is less than the
Threshold ROS, the Participant will not be entitled to receive any Shares as
part of Participant’s Target ROS Award. In no event will the Participant be
entitled to receive pursuant to this Agreement more than two hundred percent
(200%) of the Target ROS Award.


(d)     Within thirty (30) days of the end of the Restricted Period,
certificates representing the Performance Shares that the Participant is
entitled to receive shall be registered in the Participant’s name and be
delivered to the Participant (or an appropriate book entry shall be made),
subject to Section 6 pertaining to the withholding of taxes and Section 14
pertaining to the Securities Act of 1933, as amended (the “Securities Act”);
provided, however, that the Board may cause such legend or legends to be placed
on any such certificates as it may deem advisable under Applicable Law.
Fractional shares will be issued where necessary. Upon issuance, Performance
Shares will be fully vested and transferable, except to the extent that their
transfer is restricted by Applicable Law.


(e)    If the Performance Share Award is intended to satisfy the requirements of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
then prior to the issuance of the Performance Shares the Compensation Committee
of the Board shall certify in writing that the performance goals and any other
material terms of the Performance Share Award were in fact satisfied.


3.     No Rights as a Stockholder.
    
Except as otherwise provided in this Agreement or the Plan, until the issuance
of Performance Shares to Participant, the Participant shall have, with respect
to the Performance Shares, none of the rights of a stockholder of the Company,
including the right to vote the Performance Shares and the right to receive any
dividends or other distributions with respect thereto.


4.     Adjustments.
          
If any change in corporate capitalization, such as a stock split, reverse stock
split, stock dividend, or any corporate transaction such as a reorganization,
reclassification, merger or consolidation or separation, including a spin-off of
the Company or sale or other disposition by the Company of all or a portion of
its assets, any other change in the Company’s corporate structure, or any
distribution to stockholders (other than a cash dividend) results in the
outstanding Shares, or any securities exchanged therefor or received in their
place, being exchanged for a different number or class of shares or other
securities of the Company, or for shares of stock or other securities of any
other corporation, or new, different or additional shares or other securities of
the Company or of any other corporation being received by the holders of
outstanding Shares, then the number


3



--------------------------------------------------------------------------------

Exhibit 10.20


of Performance Shares to which the Participant is entitled pursuant to this
Agreement shall be adjusted in the same manner as other outstanding Shares of
the Company.


5.     Validity of Share Issuance.
    
The Performance Shares have been duly authorized by all necessary corporate
action of the Company and when issued will be validly issued, fully paid and
non-assessable.


6.     Taxes and Withholding.
          
As soon as practicable on or after the date as of which an amount first becomes
includible in the gross income of the Participant for federal income tax
purposes with respect to this Award of Performance Shares, the Participant shall
pay to the Company, or make arrangements satisfactory to the Company regarding
the payment of, or the Company may deduct or withhold from any cash or property
payable to the Participant, an amount equal to all federal, state, local and
foreign taxes that are required by Applicable Law to be withheld with respect to
such includible amount. Notwithstanding anything to the contrary contained
herein, the Participant may, if the Company consents, discharge this withholding
obligation by directing the Company to withhold Performance Shares having a Fair
Market Value on the date that the withholding obligation is incurred equal to
the amount of tax required to be withheld in connection therewith, as determined
by the Board.


7.     Notices.
    
Any notice to the Company provided for in this Agreement shall be in writing and
shall be addressed to it in care of its Secretary at its principal executive
offices, and any notice to the Participant shall be addressed to the Participant
at the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when hand delivered, when sent via
registered or certified U.S. Mail, postage prepaid, return receipt requested, or
sent via overnight delivery service. Notices are effective upon receipt.


8.     Legal Construction.
    
Severability. If any provision of this Agreement is or becomes or is deemed
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Plan or this Agreement under any law with respect to which the Plan or this
Agreement is intended to qualify, or would cause compensation deferred under the
Plan to be includible in a Plan participant’s gross income pursuant to Section
409A(a)(1) of the Code, as determined by the Board, such provision shall be
construed or deemed amended to conform to Applicable Law or, if it cannot be
construed or deemed amended without, in the determination of the Board,
materially altering the intent of the Plan or the Agreement, it shall be
stricken and the remainder of this Agreement shall remain in full force and
effect.
Gender and Number. Where the context admits, words in any gender shall include
the other gender, words in the singular shall include the plural and words in
the plural shall include the singular.


4



--------------------------------------------------------------------------------

Exhibit 10.20


Governing Law. To the extent not preempted by federal law, this Agreement shall
be construed in accordance with and governed by the laws of the State of
Mississippi.
9.     Incorporation of Plan.
    
    This Agreement and the Performance Share Award made pursuant hereto are
subject to, and this Agreement hereby incorporates and makes a part hereof, all
terms and conditions of the Plan that are applicable to Agreements and Awards
generally and to Performance Share Awards in particular. The Board has the right
to interpret, construe and administer the Plan, this Agreement and the
Performance Share Award made pursuant hereto. All acts, determinations and
decisions of the Board (including its Compensation Committee) made or taken
pursuant to grants of authority under the Plan or with respect to any questions
arising in connection with the administration and interpretation of the Plan,
including the severability of any and all of the provisions thereof and the
calculation of the Average ROE, Average ROS, and the number of Performance
Shares that the Participant is entitled to receive pursuant to this Agreement,
shall be in the Board’s sole discretion and shall be conclusive, final and
binding upon all parties, including the Company, its stockholders, Participants,
Eligible Participants and their estates, beneficiaries and successors. The
Participant acknowledges that Participant has received a copy of the Plan.


10.     No Implied Rights.
          
Neither this Agreement nor the issuance of any Performance Shares shall confer
on the Participant any right with respect to continuance of employment or other
service with the Company. Except as may otherwise be limited by a written
agreement between the Company and the Participant, and acknowledged by the
Participant, the right of the Company to terminate at will the Participant’s
employment with it at any time (whether by dismissal, discharge, retirement or
otherwise) is specifically reserved by the Company.


11.     Integration.
    
This Agreement and the other documents referred to herein, including the Plan,
or delivered pursuant hereto, contain the entire understanding of the parties
with respect to their subject matter. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings with respect to
the subject matter hereof other than those expressly set forth herein and
restrictions imposed by the Securities Act and applicable state securities laws.
This Agreement, including the Plan, supersedes all prior agreements and
understandings between the parties with respect to its subject matter.


12.     Counterparts.
    
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but which together constitute one and the same
instrument.


13.     Amendments.
    


5



--------------------------------------------------------------------------------

Exhibit 10.20


The Board may, at any time, without consent of or receiving further
consideration from the Participant, amend this Agreement and the Performance
Share Award made pursuant hereto in response to, or to comply with changes in,
Applicable law. To the extent not inconsistent with the terms of the Plan, the
Board may, at any time, amend this Agreement in a manner that is not unfavorable
to the Participant without the consent of the Participant. The Board may amend
this Agreement and the Performance Share Award made pursuant hereto otherwise
with the written consent of the Participant.
  
14.     Securities Act.
    
(a)    The issuance and delivery of the Performance Share Award to the
Participant have been registered under the Securities Act by a Registration
Statement on Form S-8 that has been filed with the Securities and Exchange
Commission ("SEC") and has become effective. The Participant acknowledges
receipt from the Company of its Prospectus dated February 11, 2016, as
supplemented by the Prospectus Supplement dated November 1, 2017, relating to
the Performance Share Award.


(b)     If the Participant is an "affiliate" of the Company, which generally
means a director, executive officer or holder of 10% or more of its outstanding
shares, at the time certificates representing Performance Shares are delivered
to the Participant, such certificates shall bear the following legend, or other
similar legend then being generally used by the Company for certificates held by
its affiliates:


“THESE SHARES MUST NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR TRANSFERRED EXCEPT
IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL FOR THE ISSUER, IS EXEMPT FROM
REGISTRATION THROUGH COMPLIANCE WITH RULE 144 OR WITH ANOTHER EXEMPTION FROM
REGISTRATION.”


The Company shall remove such legend upon request by the Participant if, at the
time of such request, the shares are eligible for sale under SEC Rule 144(b)(1),
or any provision that has replaced it, in the opinion of the Company's counsel.


1.
Arbitration.



ANY CONTROVERSIES, CLAIMS OR DISPUTES ARISING OUT OF THIS AGREEMENT, MUST BE
RESOLVED BY FINAL AND BINDING ARBITRATION. SUCH ARBITRATION SHALL BE BEFORE A
SINGLE ARBITRATOR CHOSEN UNDER AMERICAN ARBITRATION ASSOCIATION (“AAA”) RULES AT
A LOCATION AGREED TO BY THE PARTIES, OR IF THE PARTIES FAIL TO AGREE, IN LAUREL,
MISSISSIPPI. SUCH ARBITRATION SHALL BE BINDING UPON BOTH PARTICIPANT AND COMPANY
AND SHALL BE CONDUCTED BY THE AAA UNDER ITS RULES, INCLUDING THE SELECTION OF
THE ARBITRATOR, WHICH SHALL BE ACCOMPLISHED IN ACCORDANCE WITH THE RULES OF THE
AAA. THE AWARD RENDERED BY THE ARBITRATOR SHALL BE FINAL, AND JUDGMENT MAY BE
ENTERED UPON IT IN ACCORDANCE WITH APPLICABLE LAW IN ANY COURT HAVING
JURISDICTION THEREOF. THE PARTIES FURTHER AGREE


6



--------------------------------------------------------------------------------

Exhibit 10.20


THAT THE PREVAILING PARTY IN SUCH ARBITRATION SHALL BE ENTITLED TO RECOVER THE
COSTS OF SUCH ARBITRATION FROM THE OTHER PARTY INCLUDING, BUT NOT LIMITED TO,
REASONABLE ATTORNEYS’ FEES. THIS AGREEMENT TO ARBITRATE SHALL BE SPECIFICALLY
ENFORCEABLE UNDER APPLICABLE LAW IN ANY COURT HAVING JURISDICTION THEREOF.


THE ARBITRATION OF DISPUTES PURSUANT TO THIS AGREEMENT SHALL BE IN PARTICIPANT’S
INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED
CLASS OR REPRESENTATIVE CAPACITY. THE ARBITRATOR MAY NOT CONSOLIDATE OR JOIN THE
CLAIMS OF OTHER PERSONS WHO MAY BE SIMILARLY SITUATED. PARTICIPANT AGREES THAT
TO THE EXTENT PERMITTED BY APPLICABLE LAW: (1) ANY AND ALL DISPUTES, CLAIMS, AND
CAUSES OF ACTION ARISING OUT OF OR CONNECTED WITH THIS AGREEMENT, WILL BE
RESOLVED INDIVIDUALLY THROUGH BINDING ARBITRATION AS SET FORTH ABOVE WITHOUT
RESORT TO ANY FORM OF CLASS ACTION; AND (2) ANY AND ALL CLAIMS, JUDGMENTS, AND
AWARDS WILL BE LIMITED TO ACTUAL DAMAGES INCURRED, IF ANY.


IN WITNESS WHEREOF, the Participant has executed this Agreement on Participant’s
own behalf, thereby representing that Participant has carefully read and
understands this Agreement and the Plan as of the day and year first written
above, and the Company has caused this Agreement to be executed in its name and
on its behalf, all as of the day and year first written above.


                
SANDERSON FARMS, INC.


By: ________________________________
Name: Mike Cockrell             
Title: CFO and Treasurer


                        


PARTICIPANT
                        
____________________________________




7

